Title: From Thomas Jefferson to Edmund Bacon, 11 January 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Jan. 11. 08.
                  
                  Mr. Eppes of Eppington in Chesterfield has bought a horse for me which is now at his house, and for which I must pray you to send off a trusty person immediately on reciept of this. I think Jerry would be most to be depended on to take care of the horse, as he is a horse of high price. it is 80. miles to Eppington. he goes by Colo. Lewis’s at the Byrd, crosses the river at Dungeness, then goes by Powhatan courthouse, & Jeneto. he had better take provisions for himself & mule the first day, and lodge about half a dozen miles on our side the river, which will be half way; and lodge at the same place returning, so that he may be back in 5. days. I will pray you to have the horse well kept at your house, until I call for him, or come home myself. I present you my best wishes.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. Jerry will need money for his ferriage going & coming & perhaps for some other small expences.
                  
               